Order of disposition, Family Court, New York County (Richard Ross, J.), entered on or about May 23, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute sexual abuse in the first degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
*690The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations. Concur— Lerner, P. J., Milonas, Wallach and Rubin, JJ.